UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS

                                                §
UNITED STATES OF AMERICA                        §
                                                §
versus                                          §   CASE NO. 4:15-CR-207(1)
                                                §
MARLAND BOLTON                                  §

                               MEMORANDUM AND ORDER

         Pending before the court is Defendant Marland Bolton’s (“Bolton”) pro se Motion to

Contest Criminal History Calculation of Pre-Sentencing Report (#497), wherein he requests the

court to recalculate his sentence. The Government filed a response in opposition (#499). Having

considered the motion, the Government’s response, the record, and the applicable law, the court

is of the opinion that Bolton’s request should be DENIED.

I.       Background

         On May 10, 2017, a federal grand jury in the Eastern District of Texas returned a

five-count Fourth Superseding Indictment, naming Bolton in Counts 1, 2, and 5. The Indictment

charged Bolton in Count 1 with Conspiracy to Possess with the Intent to Manufacture and

Distribute Methamphetamine, in violation of 21 U.S.C. § 846; in Count 2 with Conspiracy to

Possess with the Intent to Distribute Cocaine, in violation of 21 U.S.C. § 846; and in Count 5

with Conspiracy to Commit Money Laundering, in violation of 18 U.S.C. § 1956(h). On

September 11, 2017, Bolton entered a guilty plea pursuant to a non-binding plea agreement to

Count 1 of the Fourth Superseding Indictment.

         Bolton’s Presentence Investigation Report (“PSR”), prepared by United States Probation

and Pretrial Services (“Probation”), recommended a 151-month sentence. Probation calculated

this sentence based on a Total Offense Level of 33 and a Criminal History Category of II, which
results in a Sentencing Guideline range of 151 to 188 months’ imprisonment. Bolton did not file

any objections to the PSR, and on January 29, 2018, the court sentenced him to 151 months’

imprisonment, to be followed by a 5-year term of supervised release. On April 1, 2021, Bolton

filed the instant motion challenging his criminal history calculation, claiming that the total criminal

history computation is incorrect because he never actually served more than one year and one

month in prison for his 1994 conviction for Unlawful Possession of a Controlled Substance.

II.    Analysis

       The court’s authority to reduce or modify a sentence is limited once a sentence of

imprisonment has been imposed. United States v. Varner, 948 F.3d 250, 253 (5th Cir. 2020);

United States v. Banks, 770 F.3d 346, 348 (5th Cir. 2014); United States v. Hernandez, 645 F.3d

709, 711 (5th Cir. 2011); Dillon v. United States, 560 U.S. 817, 819 (2010). Pursuant to 18

U.S.C. § 3582(c), a district court is authorized to modify a previously imposed term of

imprisonment only under the following circumstances: (1) when the court receives a motion from

the Director of the Bureau of Prisons (“BOP”), or under certain circumstances, a motion from the

defendant, indicating that there are extraordinary and compelling reasons warranting a reduction

and that reduction is consistent with applicable policy statements issued by the Sentencing

Commission; (2) when the district court, pursuant to Rule 35(a) of the Federal Rules of Criminal

Procedure, acting within 14 days after the imposition of sentence, wishes to correct an

arithmetical, technical, or other clear error identified in a previously imposed sentence; (3) when

the defendant has provided substantial assistance and the government moves for a sentence

reduction; or (4) when the defendant has been sentenced to a term of imprisonment based upon

a sentencing range that has subsequently been lowered by the Sentencing Commission. 18 U.S.C.


                                                  2
§ 3582(c); see United States v. Lopez, 989 F.3d 327, 332 (5th Cir. 2021) (“Section 3582(c)(2)

permits the discretionary modification of a defendant’s sentence ‘in the case of a defendant who

has been sentenced to a term of imprisonment based on a sentencing range that has subsequently

been lowered by the Sentencing Commission pursuant to 28 U.S.C. [§] 994(o),’ so long as the

‘reduction is consistent with applicable policy statements.’”); Banks, 770 F.3d at 348; United

States v. Meza, 620 F.3d 505, 507 (5th Cir. 2010).

       Here, Bolton fails to assert grounds for modification of his prison sentence that fall into

any of the above-listed categories. The court, therefore, does not have the authority to alter his

sentence. See Varner, 948 F.3d at 253 (finding that the district court lacked jurisdiction to

entertain a motion to correct or change a sentence unless it fell into one of the recognized

categories of postconviction motions set forth in FED. R. CRIM. P. 35 or 36 or in 18 U.S.C.

§ 3582(c)); United States v. Castelan, 73 F. App’x 80, at *1 (5th Cir. 2003) (holding that “[t]he

district court is prohibited from modifying a term of imprisonment once it has been imposed

except in certain limited circumstances”) (citing United States v. Early, 27 F.3d 140, 141-42 (5th

Cir. 1994)); United States v. Ellis, No. CR 15-124, 2020 WL 5073562, at *1 (E.D. La. Aug. 26,

2020) (same); see also United States v. Dowl, No. 08-164, 2012 WL 910090, at *2 (E.D. La.

Mar. 16, 2012) (“A motion filed under Section 3582(c)(2) ‘is not the appropriate vehicle’ for

relitigating issues that could have been raised at sentencing.”) (citing United States v. Shaw, 30

F.3d 26, 29 (5th Cir. 1994); United States v. Williams, No. CR93-10012, 2009 WL 4432379, at

*5 (W.D. La. Oct. 13, 2009), aff’d, 425 F. App’x 278 (5th Cir. 2011) (recognizing that a district

court does not have “‘inherent authority’ to correct a perceived error in the application of the

sentencing guidelines”). Further, “[b]y its terms, § 3582(c)(2) does not authorize a sentencing


                                                3
or resentencing proceeding.” United States v. Jones, 796 F.3d 483, 486 (5th Cir. 2015) (quoting

Dillon v. United States, 560 U.S. 817, 825 (2010)).

       Nevertheless, “A document filed pro se is ‘to be liberally construed.’” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)); accord

Bourne v. Gunnels, 921 F.3d 484, 490 (5th Cir. 2019) (“filings of a pro se litigant are ‘to be

liberally construed, and a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.’”); Thorn v. McGary, 684 F. App’x

430, 432 n.2 (5th Cir. 2017) (“We liberally construe briefs of pro se litigants.”). Because a pro

se litigant’s motion is not always what it purports to be, a court may sometimes recharacterize a

motion that is labeled differently. See United States v. Elam, 930 F.3d 406, 409 (5th Cir. 2019)

(citing Castro v. United States, 540 U.S. 375, 377 (2003)); Hopes v. Davis, 761 F. App’x 307,

309 (5th Cir. 2019); United States v. Bledsoe, 548 F. App’x 124, 124 (5th Cir. 2013) (“[I]t is the

essence of a pro se prisoner’s pleading, rather than the label attached to it, that controls how that

pleading is characterized.” (citing United States v. Santora, 711 F.2d 41, 42 n.1 (5th Cir. 1983))).

The court’s decision to recharacterize a motion, however, is discretionary. Elam, 930 F.3d at 409

(citing Santora, 711 F.2d at 42).

       Section 2255(f)(1) of Title 28 of the United States Code affords a prisoner with an avenue

to contest a sentence post-conviction by providing a one-year period to file a motion challenging

a prison sentence, running from “the date on which the judgment of conviction becomes final.”

28 U.S.C. § 2255(f); United States v. Redd, 562 F.3d 309, 311 (5th Cir.), cert. denied, 558 U.S.

917 (2009). A conviction becomes final for purposes of § 2255 when a federal prisoner fails to

file a Notice of Appeal from his conviction after the 14-day window to file a direct appeal elapses.

                                                 4
See FED. R. APP. P. 4(b)(1)(A) (“In a criminal case, a defendant’s notice of appeal must be filed

in the district court within 14 days after the later of: (i) the entry of either the judgment or order

being appealed; or (ii) the filing of the government’s notice of appeal.”); United States v. Duran,

934 F.3d 407, 410 (5th Cir. 2019); United States v. Plascencia, 537 F.3d 385, 388 (5th Cir.

2008).

         Here, the court entered judgment on January 29, 2019. Bolton did not file a Notice of

Appeal; thus, the judgment became final 14 days later, on February 12, 2019. See United States

v. Morgan, 845 F.3d 664, 666 n.1 (5th Cir. 2017) (“Since no appeal was taken, [the] conviction

became final fourteen days after judgment was entered.”). Therefore, Bolton had one year from

the date judgment became final, February 12, 2020, to seek habeas corpus relief under § 2255.1

Nonetheless, he failed to do so, and his current motion filed on April 1, 2021, is both untimely

and presents no cognizable grounds for relief.

         Bolton argues that because his prior state conviction never resulted in an “active” prison

sentence in which he served at least a year and a month in custody, he should not have received

any criminal history points for that sentence.            See United States Sentencing Guidelines

(“U.S.S.G.”) § 4A1.2(e)(1). According to the U.S.S.G., a defendant is assessed 3 criminal


         1
          In its response, the Government points out that § 3742 is also unavailable to Bolton. See United
States v. Garcia, 832 F. App’x 887, 888 (5th Cir. 2021) (holding that 18 U.S.C. § 3742 does not provide
a jurisdictional basis for a district court to consider a post-appeal motion to reduce a sentence). Section
3742(a)(1)-(2) provides that a defendant may file a Notice of Appeal in the district court for review of an
otherwise final sentence, if the sentence was imposed in violation of law or was the result of an incorrect
application of the sentencing guidelines. 18 U.S.C. § 3742(a)(1)-(2); United States v. Smith, No. 3:13-
CR-153, 2015 WL 6083536, at *2 (M.D. Fla. Oct. 15, 2015); United States v. Smiley, No. 99-60, 2009
WL 1737456, at *2 (D. N.J. June 16, 2009). Here, Bolton did not file a Notice of Appeal in order to seek
review under § 3742. The provisions for modification of a sentence under § 3742 are available to a
defendant only upon direct appeal of a sentence or conviction. Garcia, 832 F. App’x at 888.


                                                    5
history points for each sentence of imprisonment that exceeds one year and one month. U.S.S.G.

§ 4A1.1(a); see United States v. Mendez, 560 F. App’x 262, 263-64 (5th Cir. 2014). In order to

receive 3 points, the previous sentence must occur within 15 years of the defendant’s

commencement of the offense of conviction. U.S.S.G. § 4A1.1(e)(1). Furthermore, the U.S.S.G.

defines a sentence of imprisonment as “(1) a sentence of incarceration and refers to the maximum

sentence imposed. (2) If part of a sentence of imprisonment was suspended, ‘sentence of

imprisonment’ refers only to the portion that was not suspended.” U.S.S.G. § 4A1.2(b); United

States v. Eustice, 952 F.3d 686, 692 (5th Cir. 2020); United States v. Perez-Mateo, 926 F.3d 216,

219 (5th Cir. 2019) (noting exceptions to the one year and a day requirement); Mendez, 560 F.

App’x at 264 (observing that a suspended sentence does not count towards the one year and one

month calculation); United States v. Jasso, 587 F.3d 706, 710 (5th Cir. 2009) (holding that “term

of imprisonment” is synonymous with “sentence of imprisonment” and that both terms refer only

to the portion of the sentence not suspended).

       In the event of a prior revocation of probation, parole, supervised release, special parole,

or mandatory release, however, the original imprisonment term is added to any term of

imprisonment imposed upon revocation. U.S.S.G. § 4A1.2(k)(1); United States v. Guidry, 960

F.3d 676, 684 (5th Cir. 2020); United States v. Sanchez, 716 F. App’x 306, 307 (5th Cir. 2019);

Jasso, 587 F.3d at 711; United States v. Arviso-Mata, 442 F.3d 382, 385 (5th Cir. 2006). To

determine the applicable time period with regard to any revocation, courts will consider the

following factors:

       (A) in the case of an adult term of imprisonment totaling more than one year and
       one month, the date of last release from incarceration on such sentence; (B) in the
       case of any other confinement sentence for an offense committed prior to the

                                                 6
       defendant’s eighteenth birthday, the date of the defendant’s last release from
       confinement on such sentence; and (C) in any other case, the date of the original
       sentence.

U.S.S.G. § 4A1.2(k)(2).

       Here, on October 10, 1994, Dallas County Criminal District Court Number 3 convicted

Bolton of Unlawful Possession of a Controlled Substance in Docket No. F-945822-J. The state

court initially ordered Bolton to serve a 4-year term of deferred adjudication probation and to pay

a $1,000 fine. On October 4, 1996, because he violated the terms of his probation, Bolton was

adjudicated guilty, and the court imposed a 10-year prison sentence to include boot camp

placement.2 On December 17, 1996, the state court suspended Bolton’s sentence after he had

served only 2 months of his sentence and imposed a 5-year term of probation plus 250 hours of

community service. On March 22, 2000, the state court revoked Bolton’s probation once again

because he failed to comply with its terms, and the court imposed a prison sentence. According

to the PSR, Bolton served that prison sentence until the state court released him to parole on May

30, 2002. Thus, Bolton committed the instant offense within 15 years of his release from state

prison in 2002.3 See U.S.S.G. § 4A1.2(e). In accordance with U.S.S.G. § 4A1.2(k)(2),

Probation added the 2 months Bolton initially served to the 2 years and 2 months he served in

prison after violating the terms of his 1996 probation. See U.S.S.G. § 4A1.2(k)(2) cmt. n.11.

Therefore, Probation accurately calculated Bolton’s criminal history by allocating 3 criminal

history points for Bolton’s aggregate 2 years and 4 months’ period of imprisonment.



       2
           Bolton incorrectly states that the court never imposed an active prison sentence.
       3
         The Fourth Superseding Indictment alleged that the offense described in Count 1 occurred in or
about January 2012, and continuously thereafter up to and including November 1, 2015.

                                                     7
        Bolton’s conviction and sentence became final when the deadline for filing an appeal

expired in February 12, 2019. Bolton, however, neither filed an appeal nor sought habeas corpus

relief. It has long been recognized that “[t]he principle of finality . . . is essential to the operation

of our criminal justice system.” Teague v. Lane, 489 U.S. 288, 309 (1989). Indeed, as the

Supreme Court has observed, “[a] final judgment commands respect.” United States v. Frady,

456 U.S. 152, 165 (1982). Appreciating the importance of finality, Justice Harlan stated in his

concurring opinion in Mackey v. United States:

        No one, not criminal defendants, not the judicial system, not society as a whole is
        benefited by a judgment providing that a man shall tentatively go to jail today, but
        tomorrow and every day thereafter his continued incarceration shall be subject to
        fresh litigation.


401 U.S. 667, 691 (1971). This principle of finality forecloses Bolton’s current endeavor to

circumvent the limitations on post-conviction relief by challenging determinations made long ago

at sentencing to which he did not object and never appealed or sought habeas corpus relief.

III.    Conclusion

        In accordance with the foregoing analysis, Bolton’s pro se Motion to Contest Criminal

History Calculation of Pre-Sentencing Report (#497) is DENIED.

        SIGNED at Beaumont, Texas, this 23rd day of June, 2021.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE




                                                   8
